Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 02/21/2022 has been received and considered. Claims 1-20 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-120 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses a determine fatigue life of drilling components field during drilling operation, including:
 (Claim 1) “wherein the consumed component life is determined … based on a function of a time step during which the measurements are gathered, a rotation speed associated with the drilling component during the actual drilling step, and a maximum number of cycles for the plurality of drilling parameters for the drilling component;”,
(Claim 9) “wherein the consumed component life is determined f… based on a function of a time step during which the measurements are gathered, a rotation speed associated with the drilling component during the actual drilling step, and a maximum number of cycles for the plurality of drilling parameters for the drilling component;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kale et al.  ("Methodology for Optimizing Operational Performance and Life Management of Drilling Systems Using Real Time-Data and Predictive Analytics") discloses real-time fatigue modeling from measurements made by one or more sensors during the drilling of the wellbore and updating the component life cycle to indicate the current remaining life of the drilling component for further determining a remaining life of the drilling component after one or more subsequent drilling steps that utilize the drilling component.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146